Exhibit 10.2


EXECUTION COPY

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of November 8, 2013, by and among On Assignment, Inc., a Delaware
corporation (the “Borrower”), the Lenders party hereto (the “Consenting
Lenders”) and Wells Fargo Bank, National Association, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).
Statement of Purpose


The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement, dated as of May 16, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have extended certain credit
facilities to the Borrower.


The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.    Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the Statement
of Purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.


2.    Amendments to the Credit Agreement.     Subject to, and in accordance
with, the terms and conditions set forth herein, the parties hereto hereby agree
that the Credit Agreement is hereby amended as follows:


(a)    Subsection 2.05(b)(ii) of the Credit Agreement is hereby amended by
deleting the reference to “Section 7.05” therein and inserting “subsections (a)
through (i) of Section 7.05” in lieu thereof.


(b)    Section 7.01 of the Credit Agreement is hereby amended by deleting
subsection (k) thereof in its entirety and inserting the following in lieu
thereof:


“(k)    leases of the real properties of any Loan Party or any Subsidiary, in
each case entered into in connection with a Disposition permitted by Section
7.05 or a Permitted Acquisition or in the ordinary course of the business of
such Loan Party or Subsidiary so long as in each case such leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Loan Party or any Subsidiary or (ii)
materially impair the use (for its intended purposes) or the value of the
property subject thereto;”


(c)    Section 7.05 of the Credit Agreement is hereby amended by:


(i)    deleting subsection (g) thereof in its entirety and inserting the
following in lieu thereof:


“(g)    Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the book value of any individual piece of property or business unit Disposed of
in reliance on this




--------------------------------------------------------------------------------




clause (g) shall not exceed $1,000,000, and (iii) the aggregate book value of
all property Disposed of in reliance on this clause (g) in any fiscal year shall
not exceed $2,000,000;”


(ii)    deleting the word “and” at the end of subsection (h) thereof;


(iii)    inserting the word “and” at the end of subsection (i) thereof;


(iv)    adding the following new subsection (j) thereto:


“(j)    Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of any such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the aggregate consideration received for all such Dispositions in any given
fiscal year shall be less than or equal to $50,000,000 (the “Consideration
Limit”), provided further that if the Borrower and its Subsidiaries have
previously utilized the Consideration Limit in any given fiscal year, they may
nonetheless Dispose of any Person or any business or division of any Person so
long as the aggregate amount of Consolidated EBITDA for the four fiscal quarter
period ended as of the last day of immediately prior fiscal year that is
attributable to all Persons, businesses or divisions Disposed of pursuant to
this clause (j) in such fiscal year (including, those Disposed of pursuant to
the Consideration Limit) shall not exceed seven and a half percent (7.5%) of
such Consolidated EBITDA for such period, (iii) any such Disposition is for fair
market value, (iv) not less than 75% of the purchase price for any such
Disposition shall be paid to the Borrower or such Subsidiary in cash and (v) the
Borrower shall be in pro forma compliance with Section 7.11 (determined at the
time each such Disposition is made based on the financial statements received
hereunder for the most recently completed Measurement Period and after giving
pro forma effect to each such Disposition);”


(v)    adding “or clause (j)” immediately after the reference to “clause (g)” in
the second line of the proviso at the end of such Section.


3.    Conditions to Effectiveness. Upon the satisfaction or waiver of each of
the following conditions, this Amendment shall be deemed to be effective (the
date of such satisfaction, the “Amendment Effective Date”):


(a)    the Administrative Agent shall have received counterparts of this
Amendment executed by the Administrative Agent, Consenting Lenders constituting
Required Lenders and the Borrower;


(b)    the Administrative Agent shall have received counterparts of the
Acknowledgment and Reaffirmation attached hereto (the “Acknowledgment and
Reaffirmation”) executed by each Subsidiary Guarantor;


(c)    the Borrower shall have paid to the Administrative Agent (or its
applicable affiliate), for the account of each Consenting Lender (including
Wells Fargo) that executes and delivers this Amendment to the Administrative
Agent (or its counsel) on or prior to 5:00 p.m. (Eastern Time) on November [8],
2013, an amendment fee in an amount equal to .05% of the sum of the Revolving
Credit Commitments and outstanding Term Loans of each such Consenting Lender;



2



--------------------------------------------------------------------------------




(d)    the Administrative Agent shall have been paid or reimbursed for all
reasonable and documented out-of-pocket costs and expenses incurred by it or its
Affiliates in connection with this Amendment, including, without limitation, the
reasonable and documented fees, disbursements and other charges of one counsel
for the Administrative Agent and its Affiliates (and if necessary, one local
counsel for such Persons in each relevant material jurisdiction); and


(e)    the Administrative Agent shall have received, at least two (2) Business
Days prior to the Amendment Effective Date, the Compliance Certificate and the
financial statements for the fiscal quarter ended September 30, 2013.


4.    Limited Effect. Except as expressly provided herein, the Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Amendment shall not be deemed (a) to be a waiver of, consent to, or
a modification or amendment of any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any of its Subsidiaries or any
other Person with respect to any other waiver, amendment, modification or any
other change to the Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
any other agreement by and among the Loan Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby.


5.    Representations and Warranties. The Borrower represents and warrants that
(a) it has the corporate power and authority to execute, deliver and perform
this Amendment, (b) it has taken all necessary corporate action to authorize the
execution, delivery and performance of this Amendment, (c) this Amendment has
been duly executed and delivered on behalf of the Borrower, (d) this Amendment
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law), (e) each of the representations and warranties made by it in or
pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case on and as of the Amendment Effective
Date as if made on and as of the Amendment Effective Date, except to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (except to the extent that such representation and warranty is subject
to a materiality or Material Adverse Effect qualifier, in which case it shall be
true and correct in all respects) as of such earlier date and (f) no Default has
occurred and is continuing as of the Amendment Effective Date or after giving
effect hereto.


6.    Reaffirmation. By its execution hereof, Borrower hereby expressly (a)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (b) agrees that this Amendment shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.

3



--------------------------------------------------------------------------------






7.    Execution in Counterparts. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.


8.    Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.    Entire Agreement. This Amendment is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.
10.    Successors and Assigns. This Amendment shall be binding on and inure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.
[Signature Pages Follow]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


BORROWER:    ON ASSIGNMENT, INC., as Borrower




By:    /s/ James L. Brill    
Name: James L. Brill
Title: Treasurer
    









First Amendment to Amended and Restated Credit Agreement
On Assignment, Inc.
Signature Page

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT
AND LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender
By:    /s/ Jamie Chen    
Name:     Jamie Chen
Title: Senior Vice President









First Amendment to Amended and Restated Credit Agreement
On Assignment, Inc.
Signature Page

--------------------------------------------------------------------------------








LENDER:
Form of signature block for the various Lenders party to the Agreement, as
Lender
 
 
 
By:
 
Name:
 
Title:




First Amendment to Amended and Restated Credit Agreement
On Assignment, Inc.
Signature Page

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND REAFFIRMATION


November 8, 2013


By its execution hereof, each Subsidiary Guarantor hereby expressly (a)
represents and warrants that (i) it has the corporate power and authority to
execute, deliver and perform this Acknowledgment and Reaffirmation, (ii) it has
taken all necessary corporate or other action to authorize the execution,
delivery and performance of this Acknowledgment and Reaffirmation, (iii) this
Acknowledgment and Reaffirmation has been duly executed and delivered on behalf
of such Person, and (iv) this Acknowledgment and Reaffirmation constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), (b) consents
to the First Amendment to Amended and Restated Credit Agreement dated as of the
date hereof, by and among On Assignment, Inc., a Delaware corporation, the
lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent for the lenders (the “Amendment”; all capitalized undefined
terms used herein shall have the meanings assigned in the Amendment and if not
defined in the Amendment, shall have the meanings assigned thereto in the Credit
Agreement) and (c) acknowledges that the covenants, representations, warranties
and other obligations set forth in the Credit Agreement and the other Loan
Documents to which it is a party remain in full force and effect. In furtherance
of the foregoing, each Subsidiary Guarantor (i) affirms that each of the Liens
granted in or pursuant to the Loan Documents are valid and subsisting and (ii)
agrees that the Amendment shall in no manner impair or otherwise adversely
affect any of the Liens granted in or pursuant to the Loan Documents.


SUBSIDIARY GUARANTORS:    OXFORD GLOBAL RESOURCES, INC.
APEX SYSTEMS, INC.




By: /s/ James L. Brill_________________
Name: James L. Brill
Title: Treasurer




ASSIGNMENT READY, INC.
ON ASSIGNMENT STAFFING SERVICES, INC.
HEALTHCARE PARTNERS, INC.
VISTA PHYSICIAN SEARCH AND CONSULTING, INC.
VISTA STAFFING INTERNATIONAL, INC.
VISTA STAFFING SOLUTIONS, INC.
VSS HOLDING, INC.




By: /s/ Christina Gibson
Name: Christina Gibson
Title: Treasurer





First Amendment to Amended and Restated Credit Agreement
On Assignment, Inc.
Acknowledgment and Reaffirmation